Title: To James Madison from John Robertson, 11 November 1803 (Abstract)
From: Robertson, John
To: Madison, James


11 November 1803, Antwerp. Encloses (1) a “Triplicate of Mr. Barnet’s Accompt of Disbursments against the Ship Mac of Charleston and 9 Vouchers accompanying the same”; (2) a copy of Barnet’s account against the U.S. for $771.87 with three vouchers [not found]; (3) copies of Robertson’s letters to the minister of foreign relations and to the president of the tribunal of commerce of Antwerp; (4) a copy of Robertson’s 26 Sept. circular letter to U.S. consuls at Amsterdam and Rotterdam “relative to the late attempts of covering french Property”; and (5) a copy of his letter of 12 Oct. to the U.S. consul at Dunkirk with the reply. “By these last, You will observe, Sir, that I have taken upon my Self to Stop a passport from a pretended American Citizen who applied to this agency for an other, in doing which I was the more happy as I have since learned that three Englishmen have been arrested as Spies in Flushing with American or pretended American Passports. I am happy to say the Americans are duly respected in this Country, and am so persuaded the least indulgence or rather weakness, in a matter so important as that of Passports, should compromise the Protection they are entitled to, that I shall ever attend to it Scrupulously.
“The Dockyard commenced here in July last is now carried on with some activity. The Political horrison of this Country is still dark and menacing.” The French invasion of Great Britain “will most certainly be attempted, altho’ to this moment not appearing very probable.” Napoleon “will be again incessantly on the Coasts between Dunkerque and Boulogne where part of his Guards are already arrived,” and he is “expected to venture on this Descent personally.” “The Consequences, how terrible! What avails the progress of Science & Civilisation with men thus ready to destroy each other?” Looks with “envy and admiration at the humanity and wisdom which preside over the happy sons of Columbia among whom Humanity Peace & Happiness seem to have flown for Shelter.”
 

   
   RC, two copies, and enclosures (DNA: RG 59, CD, Antwerp, vol. 1). First RC 3 pp.; docketed by Wagner: “Isaac C Barnet.” Second RC docketed by Wagner as received 1 June. For surviving enclosures, see nn. 2–4.



   
   Enclosure not found, but for the case of the Mac and Isaac Cox Barnet’s expenditures, see Barnet to JM, 1 May 1803, John Bryant to JM, 30 May 1803, Barnet to JM, 13 June 1803, and Robertson to JM, 1 July 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:563–65 and n. 4, 5:44–45, 94–96, 139–40).



   
   The enclosures are (1) a copy of Robertson to Talleyrand, 5 Aug. 1803 (4 pp.; in French), conveying the complaints of American merchants that the 1 Messidor an XI (20 June 1803) arrêté was being interpreted in such a way as to seriously hamper American trade at Antwerp (for the arrêté, see Livingston to JM, 25 June 1803 [PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:119–21, 122 n. 2]), and (2) a copy of Robertson to Solvyns, president of the tribunal of commerce, 26 Prairial an XI (15 June 1803) (4 pp.; in French), regarding the dispute between Capt. Gabriel Ford of the Minerva, which arrived at Antwerp on 24 Mar. 1803, and his consignee at Antwerp, a British merchant named Wydown. Ford had asked Robertson to assist him in obtaining a speedy judgment on the case. For the history of Ford and the Minerva, see Barnet to JM, 1 May 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 4:563–65 and n. 4).



   
   The enclosure is Robertson’s 26 Sept. 1803 circular letter to U.S. consuls at Amsterdam and Rotterdam (3 pp.) warning them about American mariner John D. Gate, who had attempted to cover French property at Antwerp and was planning to go to the Netherlands to obtain U.S. papers for the French ship La Paix, owned partly by Ancelot Pearson, a British native who had become a French citizen, and partly by the commercial house of Coppens at Antwerp. Robertson had refused Gate, who was chief mate of the Phoebe Ann of Philadelphia, any papers except a passport allowing him to return to the U.S., but he doubted whether Gate had done so. Robertson also reported that the Clio of Martinique and another, American-built ship, both of which had been forcibly prevented from leaving Antwerp harbor the previous week, were reported to be fitting out for the Netherlands to obtain false papers. The ships “had procured all the Amn. crew they could get” and erased their old names. Robertson promised to transmit any further information he might obtain.



   
   The enclosures are copies of Robertson to Francis Coffyn, 12 Oct. 1803 (3 pp.; in French), enclosing a passport Coffyn gave Thomas Mumford based on one given Mumford by Samuel Williams, U.S. consul at London; and Coffyn to Robertson, 27 Oct. 1803 (2 pp.; in French), stating that he had issued the passport on 26 May 1801 on the strength of an oath made by American citizen Benjamin Heursey. Robertson had seized the passport after noting discrepancies between the written description and the physical appearance of the individual who came to him seeking a passport for the Netherlands. Coffyn agreed that the individual was probably attempting to perpetrate a fraud.


